61 N.Y.2d 1020 (1984)
The People of the State of New York, Respondent,
v.
Earl Cox, Appellant.
Court of Appeals of the State of New York.
Decided March 29, 1984.
Richard Ware Levitt for appellant.
Robert M. Morgenthau, District Attorney (Richard M. Breslow and Susan Corkery of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*1021MEMORANDUM.
The order of the Appellate Division should be reversed, the motion to suppress granted and a new trial ordered.
In the absence of factual findings by the trial court and the Appellate Division that the officers had probable cause to arrest defendant, we cannot say that the search of his duffel bag was lawful. (See People v Gokey, 60 N.Y.2d 309; People v Smith, 59 N.Y.2d 454; cf. People v Harrison, 57 N.Y.2d 470.)
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, motion to suppress granted and a new trial ordered in a memorandum.